DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 03/04/2021.  As directed by the amendment: claim 1 has been amended, claims 96-98 have been cancelled and no new claims have been added. Thus, claims 1, 15, 21, 32, 50 and 99 are presently pending in this application, and currently examined in the Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, 21, 32, 50 and 99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 1 sets forth the parameter of 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 15, 21, 32, 50 and 99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 sets forth the parameter of the plurality of sensors being located within openings that run through the struts, wherein the plurality of sensors comprise blood flow, fluid pressure and blood volume sensors that make measurements on the luminal side of the stent and further comprising pressure sensors and accelerometers that make measurement on the abluminal side of the stent; however this parameter(s) is found to be confusing.  It is not clear how the plurality of sensors, which are located within openings that run through the struts, can measure make measurements on a luminal surface, making measurements on said surface; however it is never mentioned, suggested, or explained how sensors which are embedded within the stent/strut can make measurements on the luminal and/or abluminal surface, in fact, the originally filed disclosure is completely silent regarding this parameter.  

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art 

Claims 1, 15 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nunez et al. (US PG Pub. 2008/0033527), hereinafter Nunez, in view of Toth (US PG Pub. 2014/0081154), in view of Kaplan (US Patent No. 6,331,163).
Regarding claim 1, Nunez discloses a stent (100), illustrated in Figure 1 ([0021], Lines 8-10 – to clarify, though endoprosthesis 100 is described and illustrated as a stent-graft, Nunez discloses that “the invention is likewise applicable for use with suitable medical applications incorporating implantable medical devices including… [a] stent”; thus, the rejections shall interpret endoprosthesis 100 as a stent), comprising a plurality of sensors (122), which make measurements to obtain data, coupled to said stent (100), and including a transmitter (132) to communicate the data external to the patient, illustrated in Figure 1 ([0035], Lines 1-2 & [0047], Lines 1-10), said stent comprising struts (for example as shown by dashed lines in Figure 1), where the plurality of sensors comprise blood flow, fluid pressure, blood volume and accelerometer sensors that make measurements on the luminal/interior and/or abluminal/exterior sides/surfaces of the sent ([0019], Lines 10-22 & [0036] – it is to be noted that though “blood volume sensors” are not specifically disclosed, it is disclosed that the sensors can measure diameter/circumference of the vessel and blood flow, therefore the combination of these two types of sensors together would be capable of measuring blood volume, thereby meeting the claimed limitation of “blood volume sensors”); and though it is not specifically disclosed that blood flow, fluid pressure and blood volume sensors make measurements on the luminal side, while pressure sensors and accelerometers make measurements on the abluminal side, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step, and Nunez teaches that the sensors can be positioned in “any suitable In re Japikse, 86 USPQ 70 (it is also to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, this specific configuration, i.e. wherein blood flow, fluid pressure and blood volume sensors make measurements on the luminal side, while pressure sensors and accelerometers make measurements on the abluminal side, as opposed to any other configuration of the type and/or locations of the sensors); but Nunez does not specifically disclose the stent coupled to a memory, configured to collect/store the data, and further coupled to an antenna, for transmitting the data to a location external to a person/the implantation site, and that the struts have openings that run entirely through the struts wherein the plurality of sensors are located within the openings. 
	However, Toth teaches an implantable device/stent (200) comprising a communication module (220), illustrated in Figure 2, the communication module (220) comprising memory for storing data and  an antenna for transmitting said data external to a patient/implantation site (Toth: [0110], Lines 3, 6 and last 4 lines;[0122], Lines 5-8 & [0172], Lines 6-9).  Furthermore, Kaplan teaches mechanisms of attaching sensors (92/94) to a stent strut (44), wherein the sensor 
	In view of the teachings of Toth and Kaplan, it would have been obvious to one having ordinary skill in the art at the time of the invention for the stent of Nunez to further be coupled to memory and an antenna, so that the measurements/data from the sensors/accelerometer may be stored/saved and/or transmitted to an external location outside of the patient/implantation site (as taught by Toth); and for the sensors to be attached/coupled to the stent of Nunez by being located within an opening that runs entirely through the struts of the stent (as taught by Kaplan), since it is a known art equivalent means of attaching/coupling sensors to a stent.  It is further to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the sensors being within the stent strut, attached to the stent by being located within an opening in the strut, as opposed to being attached/connected at any other location/position of the stent, i.e. on a luminal or abluminal surface, and by any other attachment means/mechanisms.
Regarding claim 15, Nunez in view of Toth and Kaplan disclose the stent according to claim 1, wherein Nunez further teaches said stent is a vascular, gastrointestinal, or pulmonary stent (Nunez: [0021], Lines 10 & 14-18).
Regarding claim 32, Nunez in view of Toth and Kaplan disclose the stent according to claim 1, and though it is not specifically disclosed that the stent further comprises a plurality of uniquely positioned accelerometers, Nunez does discloses a plurality of sensors (122) uniquely positioned on the stent, illustrated in Figure 1, that the plurality of sensors can comprise accelerometers, and that the sensors/accelerometers can be positioned in “any suitable configuration” to “allow a variability in a choice of sensing” (Nunez: [0019], Last two lines & .
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nunez in view of Toth and Kaplan as applied to claim 1 above, and further in view of Tenerz et al. (US Patent No. 7,011,678), hereinafter Tenerz.
Regarding claim 21, Nunez in view of Toth and Kaplan disclose the stent according to claim 1, but fail to specifically teach the stent is biodegradable.
	However, Tenerz teaches a biodegradable stent (Column 2, Lines 62-67).  The purpose of a biodegradable stent is so that the stent dissolves after a period of time, thereby not causing damage to vessel walls and potential thrombus formations in the vessel, as seen in permanent stents (Column 2, Lines 14-21).
	In view of the teachings of Tenerz, it would have been obvious to one having ordinary skill in the art at the time of the invention for the stent, of Nunez in view of Toth and Kaplan, to be biodegradable, in order to have the ability to dissolve after a period of time, thus preventing damage to vessel walls and potential thrombus formations as seen with permanent/non-biodegradable stents.
Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nunez in view of Toth and Kaplan as applied to claim 1 above, and further in view of Dinh et al. (US Patent No. 5,591,227), hereinafter Dinh.
Regarding claim 50, Nunez in view of Toth and Kaplan disclose the stent according to claim 1, but fail to specifically teach the stent is a drug-eluting stent.
	However Dinh teaches a drug-eluting stent, which provides localized drug administration, thereby reducing the prospect of restenosis (Column 2, Line 36 – Column 3, Line 38).
In view of the teachings of Dinh, it would have been obvious to one having ordinary skill in the art at the time of the invention for the stent, of Nunez in view of Toth and Kaplan, to be a drug-eluting stent, in order to provide drug administration, thereby reducing the prospect of restenosis.
Claim 99 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nunez in view of Toth and Kaplan as applied to claim 1 above, and further in view of LaDuca et al. (US PG Pub. 2006/0155358), hereinafter LaDuca.
Regarding claim 99, Nunez in view of Toth and Kaplan disclose the stent according to claim 1, and though an assembly comprising two stents according to claim 1 is not specifically disclose, it would have been obvious to one having ordinary skill in the art at the time of the invention to have two stents as taught by Nunez in view of Toth and Kaplan in claim 1, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, In re Harza, 274 USPQ 378; but it is not disclosed that the two stents are designed to overlap one another when implanted in a patient.

In view of the teachings of LaDuca, it would have been obvious to one having ordinary skill in the art at the time of the invention for the two stents, of Nunez in view of Toth and Kaplan, to comprise an assembly wherein the two stents are designed to overlap one another when implanted in a patient, in order to be implanted in an aortic arch and side branching arteries.
Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the arguments do not apply to the current rejections presently used in the office action. Specifically, in response to Applicant’s amendments to independent claim 1, Examiner now cites the prior art of Nunez, Toth and Kaplan, rejecting the claim as being unpatentable over Nunez in view of Toth and Kaplan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774